DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1, 4-8 and 10-14.

Applicants' arguments, filed 01/11/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


1.	Claims 1, 4-8, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0215522, Nov. 20, 2003) in view of Schmaus et al. (WO 2008/046796, Apr. 24, 2008) and Carter et al. (US 2014/0302103, Oct. 9, 2014).
Johnson et al. disclose a composition comprising an effective amount of a zinc containing material (abstract). The composition comprises from 0.001% to 10% of a zinc containing material (¶ [0030]). Suitable zinc containing materials include zinc carbonate (i.e. solid particle of the claimed invention) (¶ [0033]). The composition may be prepared in the form of hair products including conditioning treatments and cleansing products, such as hair and/or scalp shampoos (¶ [0059]). Suitable carriers for the composition include water (i.e. aqueous carrier of the claimed invention). The composition comprises from 40% to 95% water (¶ [0060]). The composition may further include one or more anti-fungal actives (¶ [0162]). The composition further comprise additional optional components known or otherwise effective for use in hair care products. The concentration of such optional ingredients generally ranges from zero to about 25% (¶ [0232]). Suitable optional components include emulsifiers and pearlescent aids (¶ [0233]). 
Johnson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises about 0.1 wt. % to about 12 wt. % of a 1,2-diol having a carbon chain with a length of more than 8 carbons.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. The composition of Johnson et al. comprises anti-fungal actives. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.1 to 10 wt. % unbranched C10-C14-alkane 1,2 diols into the composition of Johnson et al. since 0.1 to 10 wt. % unbranched C10-C14-alkane 1,2 diols is a known and effective anti-fungal active for fungus known to be present in hair as taught by Schmaus et al. 
The combined teachings of Johnson et al. and Schmaus et al. do not disclose wherein the composition comprises about 0.1 wt. % to about 5 wt. % of an anionic, non-ionic, cationic, or amphoteric emulsifier.
	However, Carter et al. disclose a hair care composition comprises an emulsifier selected from the group consisting of anionic, non-ionic, cationic, amphoteric, and mixtures thereof (abstract). The concentration of the emulsifier should be sufficient to provide the desired emulsification and generally ranges from about 0.1 wt. % to about 50 wt. % (¶ [0050]). 

In regards to instant claim 1 reciting wherein (1) the interfacial tension between the solid particle and sebum is from about 5 to about 18 dyn/cm, (2) the sebum exhibits a spreading coefficient on the solid of greater than about 22 dyn/cm, and (3) the work of adhesion of the sebum to the solid particle is greater than about 75 dyn/cm, the composition of Johnson et al. disclose substantially the same solid particle as the claimed invention (i.e. zinc carbonate). Therefore, one of ordinary skill in the art would reasonably expect that (1) the interfacial tension between the zinc carbonate and sebum is from about 5 to about 18 dyn/cm, (2) the sebum exhibits a spreading coefficient on the zinc carbonate of greater than about 22 dyn/cm, and (3) the work of adhesion of the sebum to the zinc carbonate is greater than about 75 dyn/cm like the claimed invention.

Response to Arguments
Applicant argues that there is no reason for one of skill in the art to look to Johnson et al. which teaches anti-fungal actives and arbitrarily select an anti-fungal to kill the microorganisms causing dandruff to be used for a different purpose or to solve a 
The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 (IV). Thus, it is not necessary for the prior art to suggest combining a 1,2-diol having a carbon chain with a length of more than 8 carbons combination with a solid particle and an emulsifier to achieve the same result discovered by Applicant (e.g. modification of sebum or sebum removal to provide better hair feel and cleansing). As such, Applicant’s argument is unpersuasive.

Applicant argues that claim 1 has been amended; therefore, the claims are commensurate in scope with the showing.
The Examiner disagrees. As discussed in the previous office action, Applicant’s results show wherein compositions comprising 1,2-decanediol in combination with zinc carbonate provides better results compared to compositions comprising just 1,2-decanediol or just zinc carbonate. Applicant’s results also show wherein 1,2-decanediol in combination with hydrophobic silica provides better results compared to compositions comprising just 1,2-decanediol and wherein 1,2-dodecanediol in combination with zinc carbonate provides better results compared to compositions comprising just 1,2-dodecanediol. However, the instant claims recite a 1,2-diol having a carbon chain with a length of more than 8 carbons and solid particles selected from silica hydrophobic silica, and zinc carbonate. One of ordinary skills in the art would 


The Examiner disagrees. Pages 10-11 of the instant specification discloses wherein Sepigel 305 is a rheology modifier/thickener to adjust the rheological characteristics of the composition for better feel and the suspending stability of the composition. Thus, the Examiner’s argument is not an opinion and is supported. Since Sepigel 305 affects the feel of the composition, it is reasonable for Sepigel 305 to contribute to the clean feel rating. Furthermore, since Sepigel 305 affects the suspending stability of the composition, it is reasonable for Sepigel 305 to affect the effectiveness of sebum removal since an unstable composition is usually not as effective as a stable composition. Applicant has not argued why Sepigel 305 would not contribute to the clean feel rating and the effectiveness of sebum removal. Therefore, the rejection is maintained. 

Applicant argues that the rejection is conclusory.
The Examiner disagrees. Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. As discussed in the rejection, the composition of Johnson et al. comprises anti-fungal actives. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.1 to 10 wt. % unbranched C10-

	Applicant argues that the Office Action cannot selectively pick and choose various components from the encyclopedic disclosures found in multiple cited documents and reassemble them unerringly to arrive at the present invention.
	The Examiner disagrees and does not find Applicant’s argument to be persuasive. As discussed above and in the rejection, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Johnson et al. disclose wherein the composition may comprise anti-fungal agents and emulsifiers. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated known anti-fungal agents and emulsifiers into the composition of Johnson et al. Thus, since this rationale is supported by the MPEP, the rejection is not improper and Applicant’s argument is unpersuasive.

Applicant argues that it is only in a hindsight reconstruction of the prior art, impermissibly based on Applicant’s disclosure, that the Office Action asserts that one of skill in the art would be motivated to make those modification of Johnson et al. in view of Schmaus et al. and Carter et al. 
The Examiner does not find Applicant’s argument to be persuasive. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the instant case, knowledge gleaned from Applicant’s disclosure was not used to make a conclusion of obviousness. As discussed in the rejection, the composition of Johnson et al. comprises anti-fungal actives. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated 0.1 to 10 wt. % unbranched C10-C14-alkane 1,2 diols into the composition of Johnson et al. since 0.1 to 10 wt. % unbranched C10-C14-alkane 1,2 diols is a known and effective anti-fungal active for fungus known to be present in hair as taught by Schmaus et al. The composition of Johnson et al. also comprises emulsifiers. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.1 wt. % to about 50 wt. %  of an anionic, non-ionic, cationic, or amphoteric emulsifier into the composition of Johnson et al. since these are known and effective emulsifiers and amount of emulsifiers for hair care compositions as taught Carter et al. Therefore, impermissible hindsight was not 


2.	Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0215522, Nov. 20, 2003) in view of Schmaus et al. (WO 2008/046796, Apr. 24, 2008), Carter et al. (US 2014/0302103, Oct. 9, 2014), and further in view of Kasai et al. (US 8,466,135, Jun. 18, 2013).
	The teachings of Johnson et al., Schmaus et al., and Carter et al. are discussed above. Johnson et al., Schmaus et al., and Carter et al. do not disclose wherein the composition is a rinse-off conditioner or a leave-on treatment. 
	However, Kasai et al. disclose a hair treatment composition (claim 1). The hair treatment composition may be in the form of a shampoo, post-wash conditioner (leave-in or rinse-off), a hair oil or a hair lotion (claim 2). 
	Johnson et al. disclose wherein the composition may be in the form of a hair product including conditioning treatments. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Johnson et al. in the form of a rinse-off conditioner or leave-in conditioner since these are known conditioning treatment products for hair as taught by Kasai et al. 

Response to Arguments
	Applicant arguments are discussed above. 


3.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 2003/0215522, Nov. 20, 2003) in view of Schmaus et al. (WO 2008/046796, Apr. 24, 2008), Carter et al. (US 2014/0302103, Oct. 9, 2014), and further in view of Tashjian et al. (US 5,288,484, Feb. 22, 1994).
	The teachings of Johnson et al., Schmaus et al., and Carter et al. are discussed above. Johnson et al., Schmaus et al., and Carter et al. do not disclose wherein the composition is a pre-wash composition.
	However, Tashjian discloses a pretreatment conditioner. The pretreatment conditioner is applied to hair followed by shampooing with an anionic shampoo (abstract). 
	Johnson et al. disclose wherein the composition may be in the form of a hair product including conditioning treatments. Accordingly, it would have been prima facie obvious to one of ordinary skill in the art to have formulated the composition of Johnson et al. in the form a pretreatment conditioner since this is a known conditioning treatment product for hair as taught by Tashjian et al. 

Response to Arguments
	Applicant arguments are discussed above. 




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 and 17 of copending Application No. 16/209,267 (reference application) in view of Carter et al. (US 2014/0302103, Oct. 9, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite about 0.1 wt. % to about 5 wt. % of an emulsifier. However, Carter et al. disclose a hair care composition comprises an emulsifier selected from the group consisting of anionic, non-ionic, cationic, amphoteric, and mixtures thereof (abstract). The concentration of the emulsifier should be sufficient to provide the desired emulsification and generally ranges from about 0.1 wt. % to about 50 wt. % (¶ [0050]). Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, one of ordinary skill in the art would have incorporated emulsifiers into the pending composition in order to .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 16/209,294 (reference application) in view of Carter et al. (US 2014/0302103, Oct. 9, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite about 0.1 wt. % to about 5 wt. % of an emulsifier. However, Carter et al. disclose a hair care composition comprises an emulsifier selected from the group consisting of anionic, non-ionic, cationic, amphoteric, and mixtures thereof (abstract). The concentration of the emulsifier should be sufficient to provide the desired emulsification and generally ranges from about 0.1 wt. % to about 50 wt. % (¶ [0050]). Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, one of ordinary skill in the art would have incorporated emulsifiers into the pending composition in order to incorporate this ingredient for its known function since this ingredient is known for formulating hair care compositions as taught by Carter et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

s 1, 4-8 and 10-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 13 of copending Application No. 16/209,230 (reference application) in view of Carter et al. (US 2014/0302103, Oct. 9, 2014). Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims recite about 0.1 wt. % to about 5 wt. % of an emulsifier. However, Carter et al. disclose a hair care composition comprises an emulsifier selected from the group consisting of anionic, non-ionic, cationic, amphoteric, and mixtures thereof (abstract). The concentration of the emulsifier should be sufficient to provide the desired emulsification and generally ranges from about 0.1 wt. % to about 50 wt. % (¶ [0050]). Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07. Accordingly, one of ordinary skill in the art would have incorporated emulsifiers into the pending composition in order to incorporate this ingredient for its known function since this ingredient is known for formulating hair care compositions as taught by Carter et al.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicants respectfully defer these issues until the application is otherwise in condition for allowance. Since this has not occurred, the rejection is maintained.


Conclusion
Claims 1, 4-8 and 10-14 are rejected.
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612